Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a first end to a second end” is indefinite. It is unclear if the ends of the dental implant are the same or different than that of the elongated member. For examination purposes they are construed to be different.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benhamou (US 2004/0234925).
Regarding claims 1-3, 15, and 17, Benhamou discloses a covered dental implant in FIG. 2 comprising: a dental implant (1) extending from a first end (the occlusal direction) to a second end (the apical direction), said first end of said dental implant exhibiting a hole (as shown in FIG. 2 to receive an abutment/securing member) as a receptacle for an abutment connection; an elongated member (2) extending from a first end (occlusal end) to a second end (apical end), said elongated member exhibiting a hole (hole which is shown disposed around the implant) in said first end of said elongated member; and filler material (3) deposited between said elongated member and the dental implant, wherein said elongated member is fitted over said dental implant, such that said second end of said elongated member extends towards said second end of said dental implant (extends apically), wherein said first end of said elongated member covers said first end of said dental implant (FIG. 2), wherein said hole in said hole in said first end of said elongated member is aligned with said hole of said dental implant (the holes are longitudinally aligned); (claim 2) wherein said filler material comprises cement ([0009], “cemented connection”, [0022] “for the reception of the cement”); (claim 3) wherein a length of said elongated member is shorter than a length of said dental implant, and wherein the hole of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US 2004/0234925) in view of Sanchez (US 2014/0272791).
Regarding claims 13-14, Benhamou discloses the claimed invention substantially as claimed as set forth above.
Benhamou fails to teach (claim 13) further comprising a dental abutment exhibiting a first end and a second end said hole in said first end of said elongated member arranged for receipt of said dental implant such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant; (claim 14) wherein said dental abutment extends proximally from said first end of said dental implant.
However, Sanchez teaches (claim 13) further comprising a dental implant system in FIG. 8 dental abutment (3) exhibiting a first end (occlusal end) and a second end (apical end) said hole in said first end of said elongated member arranged for receipt of said dental implant (shown to have abutment reception) such that said first end of said dental abutment extends out of said elongated member (protrudes to receive prosthesis) and said second end of said dental abutment is secured to said first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Benhamou, by requiring comprising a dental abutment exhibiting a first end and a second end said hole in said first end of said elongated member arranged for receipt of said dental implant such that said first end of said dental abutment extends out of said elongated member and said second end of said dental abutment is secured to said first end of said dental implant; (claim 14) wherein said dental abutment extends proximally from said first end of said dental implant, as taught by Sanchez, for the purpose of fitting a prosthesis to an implant.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benhamou (US 2004/0234925) in view of Sutter (US 6,461,160).
Regarding claim 16, Benhamou discloses the claimed invention substantially as claimed as set forth above.
Benhamou fail(s) to teach wherein said elongated member is not tapered.
However, Sutter teaches an implant system in FIG. 18 with an elongated member (60) which is not tapered.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Benhamou, by requiring wherein said elongated member is not tapered, as taught by Sutter, for the purpose of fitting an according implantation site.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772       

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
4/14/2021